Citation Nr: 1105062	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  06-37 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss prior to March 13, 2008.

2.  Entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss prior to November 18, 2009.

3.  Entitlement to an evaluation in excess of 60 percent for 
bilateral hearing loss from November 18, 2009.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The Veteran had active service from 
September 1943 to December 1945.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of September 2006 by the Department of 
Veterans Affairs (VA) Jackson, Mississippi, Regional Office (RO).

The Veteran requested a video-conference hearing in connection 
with the current claims.  The hearing was scheduled and 
subsequently held in December 2007 and the Veteran testified 
before the undersigned Veterans Law Judge (VLJ).  The hearing 
transcript is of record.  The Veteran was also scheduled for 
another video-conference hearing in May 2009.  That same month, 
however, the Veteran withdrew his request for this hearing and 
asked that the Board make a decision in his case based on the 
record as submitted in May 2009.  

The Veteran's claims were previously before the Board in January 
2008 and August 2009 and remanded at that time for additional 
evidentiary development, to include asking the Veteran to 
identify records pertinent to his claim, obtaining outstanding VA 
treatment records, and affording the Veteran a VA audiology 
examination.  Unfortunately, the development requested as part of 
the August 2009 remand order is incomplete.  Therefore, another 
remand is required.  See Stegall v. West, 11 Vet. App. 268, 270-
71 (1998) (holding that a remand by the Board confers upon a 
veteran, as a matter of law, the right to compliance with the 
Board's remand order).

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
claim for a total disability rating based on individual 
unemployability (TDIU) is part of an increased rating claim when 
such claim is raised by the record.  See also, Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (noting that once 
a veteran submits evidence of a medical disability, makes a claim 
for the highest rating possible, and submits evidence of 
unemployability, the "identify the benefit sought" requirement of 
38 C.F.R. § 3.155(a) is met and the VA must consider TDIU).

Recently, in Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008), 
the Court found that although no additional disability 
compensation may be paid when a total schedular disability rating 
is already in effect, a separate award of a TDIU predicated on a 
single disability may form the basis for an award of special 
monthly compensation (SMC).  Effective March 13, 2008, the 
Veteran was awarded TDIU.  See April 2008 rating decision.  To 
date, the Veteran has not expressed disagreement with the 
effective date assigned following the award of TDIU.  Therefore, 
the issue of TDIU is not presently before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

As noted above, the Veteran's increased rating claim for 
bilateral hearing loss was remanded in August 2009 for additional 
evidentiary development, to include obtaining outstanding VA 
treatment records and affording the Veteran a VA audiology 
examination.

Preliminarily, the Board notes that the Veteran was afforded a VA 
Compensation and Pension (C&P) audiology examination in November 
2009 and that this examination report is included in the claims 
file.  In addition, the Board requested that VA audiology / ENT 
clinic records from the Memphis, Tennessee VA Medical Center 
(VAMC) pertaining to the Veteran be obtained.  Specifically, the 
Board requested that audiogram reports dated September 2003, 
November 2003, October 2004, and March 2007, as well as a January 
2005 VA ear, nose, and throat (ENT) note be associated with the 
claims file.

Although these VA records were subsequently associated with the 
claims file, the Board notes that the audiogram reports (with the 
numerical test results) which served as the basis for the 
diagnoses contained therein, were not obtained as was requested 
by the Board.  Therefore, another remand is required.  See 
Stegall, 11 Vet. App. at 270-71.  

The Veteran receives medical care through VA.  VA is required to 
make reasonable efforts to help the Veteran obtain records 
relevant to his claim, whether or not the records are in Federal 
custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2010); see also, Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Therefore, the RO should request all VA medical records 
pertaining to the Veteran that are dated from October 30, 2008.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain all audiology / ENT clinic records 
for the Veteran from the VA Medical Center 
(VAMC) in Memphis, Tennessee, to include 
audiograms (with numerical test results) 
dated September 2003, November 2003, October 
2004, and March 2007.

In addition, associate with the claims file 
relevant VA medical treatment records 
pertaining to the Veteran from October 30, 
2008.  All efforts to obtain these records 
should be fully documented.  If these records 
cannot be obtained, the Veteran should be 
notified pursuant to 38 C.F.R. § 3.159(e) 
(2010) and a notation of such should be 
included in the claims file.
  
2.  Ensure that the development above has 
been completed in accordance with the remand 
instructions, undertake any other development 
action that is deemed warranted, and 
readjudicate the Veteran's claims.  If the 
benefits sought on appeal remain denied, the 
Veteran and his representative, if any, 
should be provided a Supplemental Statement 
of the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claims for benefits, to include a summary of 
the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for response 
before the case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



